We are not advised by the record or briefs on this appeal as to the subdivision of the Civil Practice Act under which the warrants of attachment were secured, or what basis in law as distinguished from fact there was for the issuance of the attachments. However, on the motion addressed to the sufficiency of the complaint as it stands, it should be sustained and the action consolidated with the pending actions in which the attachments were obtained. All concur, except Cohn, J., who dissents in part and votes to affirm. Settle order. Present — Peck, P. J., Cohn, Breitel and Bastow, JJ. [See post, p. 929.]